Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00729-CV

                                  Jeremiah TROMBLY,
                                        Appellant

                                            v.

                        DEPARTMENT OF THE AIR FORCE,
                                  Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-14-0000304
                       Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Jeremiah Trombly.

      SIGNED July 8, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice